UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7412


AHMED R. RUCKER,

                    Plaintiff - Appellant,

             v.

LT. GEORGE HARRISON, II, Individual and Official Capacity,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:16-cv-00371-GJH)


Submitted: June 24, 2019                                          Decided: July 9, 2019


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ahmed R. Rucker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ahmed R. Rucker, a Maryland inmate, appeals the district court’s order granting

Lieutenant George Harrison’s motion to dismiss Rucker’s 42 U.S.C. § 1983 (2012) First

Amendment retaliation claim against Harrison in his individual capacity for failure to

state a claim upon which relief can be granted. ∗ We have reviewed the record and find

no reversible error. Accordingly, we affirm.

       We deny Rucker’s motion to appoint counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




       ∗
         The district court previously granted summary judgment to Harrison on this
claim. On appeal, we vacated and remanded for further proceedings consistent with
Booker v. South Carolina Department of Corrections, 855 F.3d 533 (4th Cir. 2017)
(holding that First Amendment right to be free from retaliation for filing prison grievance
was clearly established as of at least 2010).


                                            2